Citation Nr: 9916827	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  95-03 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida




THE ISSUES


1.  Entitlement to an increased (compensable) rating for 
recurrent otitis externa with eczematoid changes of the 
external auditory meatae.  


2.  Entitlement to an increased (compensable) rating for a 
left heel spur.  




REPRESENTATION

Appellant represented by:	AMVETS


INTRODUCTION

The veteran served on active duty from June 1973 to June 
1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The case was previously before the Board in February 1997 
when service connection was denied for bilateral hearing loss 
disability, left testicular pain, chest pain, and 
vertigo/dizziness.  The remaining issues were Remanded for 
examination of the veteran.  In November 1998, the RO granted 
service connection for low back and right knee disorders.  
The veteran was notified in December 1998.  There is no 
record of disagreement with any aspect of those grants or the 
evaluations assigned.  The development requested in the 
Board's Remand has been completed.  The Board now proceeds 
with its review of the remaining issues on appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The service-connected recurrent otitis externa with 
eczematoid changes of the external auditory meatae is 
manifested by seborrhea involving the conchal areas of the 
auricles; seborrhea and exfoliation involving the external 
ears canals; chronic itching and recurrent infection 
requiring treatment.  

3.  The left heel spurs are manifested by complaints of 
episodic pain without objective impairment and do not 
approximate moderate foot injury residuals.  



CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating for recurrent otitis 
externa with eczematoid changes of the external auditory 
meatae have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, including §§ 4.7, 4.20, 4.87, 4.87a and Code 
6210 (1998).  

2.  The criteria for an increased (compensable) rating for a 
left heel spur have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4, including §§ 4.7, 4.20 and Code 
5284 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran has presented a well grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  See 
Shipwash v. Brown, 8 Vet. App. 218 (1995).    

The Board has considered the issues raised by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, No. 96-947 (U.S. Vet. App. Jan. 20, 1999).  
As used in some contexts, particularly those dealing with the 
RO or "agency of original jurisdiction," the term 
"increase" refers to a higher rating than previously 
assigned.  As generally used in the appellate context, and 
particularly in this decision, the term "increased" rating 
or evaluation refers to an increase above the rating assigned 
by the RO.  The Board has continued the issue as entitlement 
to an increased evaluation.  The appellant is not prejudiced 
by this naming of the issue.  The Board has not dismissed any 
of the issues and the law and regulations governing the 
evaluation of disabilities are the same regardless of how the 
issue has been phrased.  It also appears that the Court has 
not provided a substitute name for the issue.  In reaching 
the determinations, the Board has considered whether staged 
ratings should be assigned.  We conclude that the conditions 
addressed have not significantly changed and uniform ratings 
are appropriate in this case. 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims.  See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  The Board has particularly considered the 
service medical records.  The current rating is based on the 
current extent of the disability, so this discussion will 
focus on the recent evidence, which is the most probative 
source of information as to the current extent of the 
disability.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  

I.  Recurrent Otitis Externa
 with Eczematoid Changes of the External Auditory Meatae

The rating criteria for hearing loss and ear disorders 
changed effective June 10, 1999.  64 Fed. Reg. 25202-25210 
(May 11, 1999).  The Board has considered the ratings under 
both old and new criteria.  

Previously, Diagnostic Code 6210 was titled disease of the 
auditory canal.  It is now entitled chronic otitis externa.  
There has been no change in the rating criteria which provide 
one evaluation, 10 percent, for swelling, dry and scaly or 
serous discharge, itching, requiring frequent and prolonged 
treatment.  38 C.F.R. Part 4, Code 6210.  Where these 
criteria are not met, a zero percent rating will be assigned.  
38 C.F.R. § 4.31 (1998).  

On the August 1993 VA examination, the external ear canal had 
chronic eczematoid changes in the external auditory meatae.  
The diagnosis was recurrent external otitis.  

On the May 1997 VA skin examination, the veteran reported 
episodes of external ear infection.  He treated them with 
Cortisporin ear drops and the condition generally cleared in 
5 to 10 days.  The most recent episode involved the right ear 
10 days earlier.  The doctor found the left ear had 
thickening of the tympanic membrane and there was white 
scaling deep in the canal which partially obscured the 
membrane.  On the right side, there was a good deal of white 
scaling, less than the left side.  There was some marginal 
scarring of the right drum.  The physician believed that the 
veteran had seborrheic dermatitis of the auditory canal and 
possibly an intermittent fungus infection.  The doctor 
confirmed external otitis, exfoliation and itching.  There 
was no exudation, bleeding or marked disfigurement.  

On the May 1997 VA ear examination, the veteran reported 
chronic itching and recurrent infections.  The doctor found 
scaly, exfoliating skin in the external auditory meatae, 
bilaterally, with evidence of chronic seborrhea of the 
external auditory canals.  The tympanic membranes were 
normal.  Seborrhea involved the conchal areas or the 
auricles, bilaterally.  There was no active disease present.  

The veteran has reported that he needs prescription medicine 
for relief of itching in his ear canals.  

Comparing the veteran's statement and the recent medical 
findings to the rating criteria, the Board finds that the 
veteran's service-connected ear disability manifestations 
approximate and are analogous to the symptoms ratable at 10 
percent under Code 6210, both old and new criteria.  
38 C.F.R. §§ 4.7, 4.20 (1998).  

A higher rating under the criteria for the ear would require 
hearing loss or involvement of other ear structures, which 
has not been shown in this case.  38 C.F.R. §§ 4.87, 4.87a 
(1998); 64 Fed. Reg. 25202-25210 (May 11, 1999) to be 
codified at 38 C.F.R. § 4.87 (1999).  

A higher rating based on the criteria for skin disorders 
would require constant exudation or itching, extensive 
lesions, or marked disfigurement.  38 C.F.R. Part 4, Code 
7806 (1998).  The veteran has not reported and the examiners 
have not found such symptoms.  

II.  Left Heel Spur

The veteran has reported that his left heel injury residuals 
cause constant pain and require pain medication and the use 
of an appliance in his shoe.  

A March 1993 X-ray was interpreted as showing mild erosion at 
the insertion site of the plantar aponeurosis and at the 
insertion of the Achilles tendon.  There was a small plantar 
calcaneal spur and a posterior calcaneal spur.  

The report of the August 1993 VA examination noted the 
veteran's report of recurrent foot pain and the X-ray report.  
Examination showed no deformity or tenderness.  The diagnosis 
was left heel spurs. 

On the May 1997 examination of the veteran's joints, he 
complained of intermittent left heel pain.  Heel cord 
stretching exercises gave some improvement.  There were no 
problems with standing or walking.  His gait was 
unremarkable.  The left ankle had 10 degrees dorsiflexion and 
45 degrees plantar flexion.  He indicated that, when present, 
pain was located at the plantar aspect of the heel pad.  
There was no tenderness to palpation over the heel or heel 
pad on the examination.  He was able to heel and toe walk and 
squat and arise.  The impression was a "[h]eel spur syndrome 
with plantar fasciitis of the left foot - doing well at 
present."  The doctor responded to the Board's inquiry as to 
the functional effects of the erosive changes in the left 
calcaneus, noting that the veteran was doing well at present 
since concentrating on his heel cord stretching.  

The May 1997 X-rays were interpreted as showing the bone 
texture and structure of the foot to be essentially normal.  
The plantar calcaneal spur was likely physiologic.  There was 
no abnormality of note.  

There are no specific rating criteria for heel spurs.  
38 C.F.R. § 4.71a (1998).  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20 (1998).  Other foot 
injuries may be rated as 10 percent disabling where moderate, 
20 percent disabling where moderately severe and 30 percent 
disabling where severe.  With actual loss of use of the foot, 
the disability will be rated as 40 percent disabling.  
38 C.F.R. Part 4, Code 5284 (1998).  A noncompensable rating 
is assigned for a slight or mild disability which does not 
approximate the moderate level of disability.  38 C.F.R. 
§ 4.31 (1998).  

The veteran's complaints of foot pain are consistent with a 
slight or mild disability.  The rating code does not provide 
a compensable evaluation for the slight or mild symptoms 
described by the veteran.  A compensable rating requires a 
moderate level of disability.  That level of disability would 
involve manifestations which would be objectively 
demonstrated on examination.  In this case, the physicians 
have not found any objective manifestations consistent with a 
moderate level of disability.  In this regard, the trained 
medical professionals are in the best position to determine 
the disability manifestations.  Their reports are 
significantly more probative than the veteran's assertions 
that the disability warrants a higher rating.  The medical 
reports form a preponderance of evidence which establishes 
that the disability does not approximate and is not analogous 
to any applicable criteria for a compensable rating.  
38 C.F.R. §§ 4.7, 4.20 (1998).  The evidence on this point is 
not in approximate balance.  38 U.S.C.A. § 5107(b) (1998).  
Consequently, the claim for a higher rating must be denied.  

III.  Extraschedular Rating

The statement of the case contained the provisions of 38 
C.F.R. § 3.321(b)(1) (1998).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).



ORDER

A 10 percent rating for recurrent otitis externa with 
eczematoid changes of the external auditory meatae is 
granted, subject to the law and regulations governing the 
payment of monetary awards.  

An increased (compensable) rating for a left heel spur is 
denied.  



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

 


